RENDERED: AUGUST 12, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1857-MR

JASPER POLLINI                                                         APPELLANT


                 APPEAL FROM FRANKLIN CIRCUIT COURT
v.               HONORABLE THOMAS D. WINGATE, JUDGE
                         ACTION NO. 16-CI-00005


COMMISSIONER LADONNA
THOMPSON AND WARDEN DON
BOTTOM                                                                  APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: TAYLOR, K. THOMPSON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Jasper Pollini (“Appellant”) appeals from an order of

the Franklin Circuit Court granting a renewed motion to dismiss filed by

Commissioner LaDonna Thompson and Warden Don Bottom (“Appellees”).

Appellant, pro se, argues that the circuit court erred in dismissing his action
stemming from a prison disciplinary hearing. We find no error and affirm the

order on appeal.

                   FACTS AND PROCEDURAL HISTORY

            In Pollini v. Thompson, No. 2016-CA-000668-MR, 2019 WL

1422708 (Ky. App. Mar. 29, 2019), a panel of this Court stated the facts of this

case as follows:

                   Pollini is a Kentucky state inmate. During the
            relevant time, he was housed at Northpoint Training
            Center (“Northpoint”). On November 19, 2014, Pollini
            was written up for an incident that occurred on
            November 10, 2014. Pollini allegedly fought and
            struggled with Officer Phillips when the officer
            attempted to confiscate a cellphone Pollini concealed in
            his pants. Three other officers came to Officer Phillips’s
            aid. One officer retrieved the cellphone after Pollini
            threw it, and the other two officers helped Officer
            Phillips put Pollini in handcuffs. After escorting Pollini
            to the Special Management Unit, Officer Phillips’s legs
            began to go numb, he experienced severe pain in his
            lower back, and he vomited due to the pain. Officer
            Phillips was then taken to the hospital.

                   Based on the information presented at the hearing,
            the adjustment officer found Pollini guilty of physical
            action resulting in death or injury of an employee and
            sentenced him to one hundred eighty (180) days in
            disciplinary segregation, a loss of three hundred thirty
            (330) days non-restorable good-time credit, and
            restitution in the amount of one thousand dollars
            ($1000.00). Pollini filed a warden’s appeal. The warden
            denied Pollini’s appeal.

                  Pollini then filed a complaint for declaratory and
            injunctive relief with the Franklin Circuit Court, arguing

                                        -2-
             his due process rights were violated during the
             adjustment committee proceeding. Kentucky
             Department of Corrections Commissioner LaDonna
             Thompson and Warden Don Bottoms filed a motion to
             dismiss, arguing Pollini’s complaint fails to state a claim
             upon which relief can be granted because the adjustment
             officer’s decision is supported by “some evidence,” and
             Pollini failed to preserve some issues for review. Pollini
             filed a response to the motion to dismiss, arguing he
             exhausted his administrative remedies as to each claim
             and reiterated that his due process rights were violated.
             The circuit court granted the motion to dismiss.

             On appeal from the dismissal, the first panel of this Court in 2019

determined that a remand was warranted because nothing in the record indicated

that either the Adjustment Officer or the circuit court had viewed the video to

determine whether it supported the Adjustment Officer’s finding or constituted

exculpatory evidence in favor of Appellant. The panel remanded the matter to the

Franklin Circuit Court with instructions to obtain and review the video to

determine if it constituted evidence either in support of the Adjustment Officer’s

finding of guilt or in favor of Appellant.

             On remand, the Franklin Circuit Court viewed the video at issue. It

determined that “the video clearly supports the finding of the Adjustment Officer.”

Specifically, the court found that the video shows Appellant attempting to run from

and then resisting Officer Phillips, Appellant kicking and struggling with Officer

Phillips after each of them fell to the ground, and the arrival of additional officers

who restrained Appellant. Based on its viewing of the video, the Franklin Circuit

                                             -3-
Court determined that “some evidence” exists to support the finding of the

Adjustment Officer, and that the dismissal of Appellant’s action was therefore

warranted. This appeal followed.

                            STANDARD OF REVIEW

             As noted in Pollini, supra, a “motion to dismiss for failure to state a

claim upon which relief may be granted ‘admits as true the material facts of the

complaint.’” Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (quoting Upchurch v.

Clinton County, 330 S.W.2d 428, 429-30 (Ky. 1959)). Accordingly, “a court

should not grant such a motion ‘unless it appears the pleading party would not be

entitled to relief under any set of facts which could be proved[.]’” Id. (quoting

Pari-Mutuel Clerks’ Union of Kentucky, Local 541, SEIU, AFL-CIO v. Kentucky

Jockey Club, 551 S.W.2d 801, 803 (Ky. 1977)). “Since a motion to dismiss for

failure to state a claim upon which relief may be granted is a pure question of law,

. . . an appellate court reviews the issue de novo.” Id. (citation omitted).

             As to the disciplinary proceeding, the decision of a prison disciplinary

committee is supported if any evidence is found in the record to support its

conclusion. Superintendent, Massachusetts Correctional Institution, Walpole v.

Hill, 472 U.S. 445, 455-56, 105 S. Ct. 2768, 2774, 86 L. Ed. 2d 356 (1985). If

“some evidence” exists to support the decision of the prison disciplinary board, it

may not be disturbed on appeal. Id.


                                          -4-
                         ARGUMENTS AND ANALYSIS

             Appellant, pro se, argues that the Franklin Circuit Court committed

reversible error in granting Appellees’ renewed motion to dismiss his complaint for

declaratory and injunctive relief. The focus of his argument is that the video of the

incident does not constitute “some evidence” required to sustain an administrative

finding of guilt on the offense of physical action resulting in the death or injury of

an employee. Appellant also asserts that the circuit court improperly failed to

make a finding that the required elements of “physical action” and “injury” were

present, and that the absence of these elements is fatal to the Adjustment Officer’s

finding that Appellant committed the offense.

             Evidence is found in the record that “physical action” occurred during

the incident at issue. Proof was presented that Appellant attempted to flee from

Officer Phillips; that a struggle ensued; that both persons fell to the floor during the

struggle; and that Appellant kicked Officer Phillips. Further, evidence was

presented that Officer Phillips suffered an “injury” in the incident, as he

experienced numbness in his legs and back pain so severe that he vomited and was

transported to a hospital. The video supports the officers’ version of the event.

There is no basis for concluding that the findings of “physical action” and “injury”

must be memorialized by the Adjustment Officer in a particular manner or format.




                                          -5-
Rather, there must merely be “some evidence” in the record to support the

decision. The record contains such evidence.

                                CONCLUSION

            For these reasons, we affirm the order of the Franklin Circuit Court

granting Appellees’ renewed motion to dismiss Appellant’s complaint.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEES:

Jasper Pollini, pro se                   Angela T. Dunham
La Grange, Kentucky                      Frankfort, Kentucky




                                       -6-